DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 6, 2020 has been entered.
 	Claims 1-24 are pending. Claims 1-12, 21, and 23 are under examination. Claims 13-20, 22, and 24 remain withdrawn from consideration as being drawn to a nonelected invention.

Response to Arguments
3.	Applicant’s arguments filed on July 6, 2020 have been fully considered.
	Rejection of claims 1-9, 21, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kappel as evidenced by the Ginas Project’s G-SRS records for nonoxynol-9 and octoxynol-5 and in view of Eiblmaier
	Applicant presents several arguments regarding the rejection. These arguments have been fully considered, but they were not persuasive for the reasons discussed below.
	Argument:
	Applicant first argues that the Office incorrectly describes the concentration range disclosed in Kappel as being “close to and potentially overlapping with” to the claimed range (Remarks, page 7).
	Response:
	This argument was not persuasive. The term “close” in MPEP 2144.05 I is not defined, and this portion of the MPEP does not indicate that any particular degree of closeness is required for a prior art range to be considered “close” to a claimed range. Similarly, the term “about” is a relative term whose meaning may vary in the art, and Kappel does not define the term. Therefore, it is reasonable to state that the broad range disclosed in Kappel is close to the claimed range and may also overlap with said range.  
 	Argument:
	Applicant also argues that the ordinary artisan would not have been motivated to double the maximum non-ionic surfactant concentration of 5% (w/v) in Kappel without any additional teachings, particularly since Kappel also discloses a preferred range in which the non-ionic surfactant concentration is below 5% (w/v) (Remarks, page 7).
	Response:
	These arguments were not persuasive. First, it is noted that the prior art is not limited to preferred embodiments or examples and is relevant for all that it contains. MPEP 2123. In this case, the examiner agrees that Kappel describes a lower concentration range for the non-ionic surfactant as “preferred.” That disclosure, though, does not constitute a teaching away from the 
	Argument:
	Applicant additionally argues that, in view of the differences between the Kappel and Eiblmaier references, the ordinary artisan would not have been motivated to combine their teachings so as to arrive at the claimed invention (Remarks, page 8). More specifically, Applicant argues that since the cited portions of Kappel relate to a lysis reagent, whereas the cited portions of Eiblmaier relate to a nucleic acid stabilizing solution, the ordinary artisan would have had no reason to combine the references (Remarks, page 8). Applicant also argues that even if one were to consider the stabilizing solution of Eiblmaier to be a lysis solution, it is not clear that the detergent concentration in Eiblmaier would be appropriate for the lysis solution of Kappel because the solution of Eiblmaier contains a reducing agent, whereas the lysis solution of Kappel does not (Remarks, page 8).
	Response:
	These arguments were not persuasive. The examiner agrees that the solutions of Kappel and Eiblmaier are described as being useful for different purposes—lysis and stabilization, respectively. That said, though, the two solutions remain very similar since they each contain a buffer, a guanidinium salt, and a detergent (see, e.g., paras. 109, 110, 116, and 117 of Kappel and paras. 17-26 and 38-39 of Eiblmaier). Accordingly, the ordinary artisan would have had motivation and a reasonable expectation of success in using the higher detergent concentrations 
Applicant’s argument related to the reducing agent was also unpersuasive for the following reasons. First, there is nothing in the cited references to suggest that the high detergent concentrations disclosed in Eiblmaier are only suitable for use in reagents that also include a reducing agent. Second, a reducing agent is not excluded from the solutions of Kappel. Kappel teaches that the disclosed lytic reagent may include a variety of components in addition to the guanidinium salt, detergent, and buffer (paras. 109 and 117). These additional components include anti-foaming agents, bulking agents, enzymatic inhibitors, processing enzymes, and “other additives that aid in the extraction and isolation of cellular components, such as peptides, proteins, or nucleic acids” (para. 109; see also para. 117). Kappel further teaches that the lytic reagent may include elements that protect a target cellular component from degradation (para. 109). Then, since reducing agents are known in the art to protect against degradation (see, e.g., Eiblmaier at paras. 13 and 101; see also Blackburn et al. (US 2005/0053962 A1) at para. 622 as well as Shyjan et al. (US 5,932,422) at col. 18, ll. 38-46), the ordinary artisan would not have considered the presence of a reducing agent to be excluded from the lytic reagents of Kappel, and Applicant’s argument is unpersuasive. Lastly, it is noted that Applicant’s argument concerning the reducing agent is not accompanied by any evidence. As discussed in MPEP 2145, arguments cannot substitute for evidence. In this case, evidence is needed to support Applicant’s argument that the higher detergent concentrations disclosed in Eiblmaier may be unsuitable for use in the lytic reagent of Kappel. 

Argument: 
Finally, Applicant argues that Eiblmaier fails to provide a proper rationale or motivation to modify Kappel such that the detergent concentration in Kappel is within the claimed ranges (Remarks, pages 8-9). More specifically, Applicant argues in this portion of the response that since the two references disclose different detergents, there is no proper rationale to apply the higher concentrations disclosed in Eiblmaier to the different detergents disclosed in Kappel.
Applicant also notes in this portion of the response that the Office action incorrectly states that Triton® X-45 is polyoxyethylene(5)isooctylphenylether. Applicant attaches evidence in the form of a Sigma Information Sheet that states that Triton® X-45 is polyethylene glycol 4-tert-octylphenyl ether.
Response:
In response, as to the correct common name of the Triton® X-45 disclosed in Kappel, it is noted that the information sheet from Sigma is blurry and difficult to read. It is also partially in German. Nevertheless, the examiner does agree that the provided information sheet from Sigma states that a synonym for Triton® X-45 is polyethylene glycol 4-tert-octylphenyl ether. The problem, though, is that based on the Ginas Project’s G-SRS record for octoxynol-5, which was attached to the Non-Final Rejection mailed on October 16, 2018, the following are synonyms for the same non-ionic surfactant: (i) Triton® X-45, (ii) octoxynol-5; (iii) polyoxyethylene (5) isooctylphenylether, (iv) PEG-5 octyl phenyl ether, and (v) IGEPAL® CA-520. And, the specification of the instant application states that IGEPAL® CA-520 is a trade name for polyoxyethylene (5) isooctylphenylether (page 11, first paragraph). Therefore, Triton® X-45 in Kappel is still considered to correspond to the claimed polyoxyethylene (5) isooctylphenylether. Still further, it is noted that the structure of IGEPAL® CA-520 is the same as that disclosed in 
Applicant’s argument regarding motivation was also unpersuasive for at least two reasons. First, Eiblmaier does, in fact, provide a rationale for modifying the detergent concentrations in Kappel. In particular, by teaching that higher detergent concentrations are suitable for use in a very similar solution, Eiblmaier provides a motivation or rationale for increasing the detergent concentrations in Kappel. Second, there is also a general motivation to optimize known results-effective variables such as concentrations (MPEP 2144.05 II).
Since Applicant’s arguments were not persuasive, the rejection has been maintained with minor modifications to address the amendments to claims 1 and 6.
	Rejection of claims 10-12 under pre-AIA  35 U.S.C. 103(a) citing Kappel and Eiblmaier as the primary combination of references 
	Applicant argues that the rejection should be withdrawn because the secondary references cited in the rejection fail to remedy the deficiencies in the primary combination of references (Kappel and Eiblmaier) (Remarks, page 9).
	This argument was not persuasive because the primary combination of references is not deficient. The rejection has been maintained. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1-9, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kappel et al. (US 2004/0259162 A1) as evidenced by the Ginas Project’s G-SRS records for nonoxynol-9 and octoxynol-5 (2018) in view of Eiblmaier et al. (US 2004/0009496 A1). 
	Claims 1-9 are drawn to a lysis, binding, or wash reagent that comprises the following components: (i) at least one guanidinium salt; (ii) at least one buffer; and (iii) at least one polyoxyethylene-based non-ionic surfactant selected from polyoxyethylene nonylphenylether, polyoxyethylene(5)isooctylphenylether and polyoxyethylene(12)isooctylphenylether. The polyoxyethylene-based non-ionic surfactant must be present at a concentration of 10-50% (w/v). 
	Claim 21 is drawn to a kit comprising the reagent, and claim 23 is drawn to a method for preparing the reagent.
	Regarding claims 1-9, Kappel teaches a lysis reagent containing the following components: (i) a chaotropic agent, (ii) a buffer, and (iii) a detergent ([0109]). Kappel identifies the guanidinium hydrochloride and guanidinium thiocyanate recited in the instant claim 9 and 
Further regarding claims 1 and 3-5, as evidenced by the Ginas Project’s G-SRS record for nonoxynol-9, the Tergitol® NP-9 disclosed in [0110] of Kappel is a polyoxyethylene nonylphenyl ether—specifically, polyoxyethylene(9)nonylphenylether. Also, as evidenced by the Ginas Project’s G-SRS record for octoxynol-5, the common name for the Triton® X-45 disclosed in [0110] of Kappel is polyoxyethylene(5)isooctylphenylether. In each of these surfactants, the polyoxyethylene portion of the surfactant has a number of units within the range recited in claim 3.
	Regarding claim 21, Kappel also teaches a kit comprising the disclosed lysis reagent ([0126]-[0127]).
	Regarding claim 23, Kappel teaches that the disclosed lysis reagent may be prepared by combining the components that make up the reagent ([0015], [0128], and [0137]-[0138]).
	Kappel is not anticipatory because the disclosure concerning the surfactant concentration range is insufficient for anticipation. Kappel discloses a surfactant concentration range of about 0.01% to about 5% (w/v) ([0124]. The reference does not define “about,” so it is not clear whether the disclosed range overlaps or merely approaches the claimed ranges. What is clear, though, is that the reference does not disclose the claimed ranges with sufficient specificity for anticipation. The reference also does not include any examples of a lysis reagent containing one 
	Eiblmaier describes lysis reagents in which the surfactant concentration lies within the ranges set forth in claims 1 and 6-8. The reagent of Eiblmaier contains the following components (see [0017]-[0026] and [0038]-[0039]): (i) a buffer; (ii) a non-ionic detergent at a concentration of 5-30% (w/v), preferably 10-20% (w/v); and (iii) a guanidinium salt. The concentration ranges of Eiblmaier overlap with or encompass the ranges recited in claims 1 and 6-8. As well, the Triton® X-100, NP-40, and polydocanol disclosed in paragraph [0038] of Eiblmaier are polyoxyethylene-based non-ionic surfactants.
	It would have been prima facie obvious for the ordinary artisan to use a surfactant concentration within the claimed ranges in the lysis reagent of Kappel. First, Kappel discloses a range that lies near the claimed ranges and may also overlap with at least the range recited in claim 1 ([0124]). As discussed in MPEP 2144.05 I, a range that overlaps or lies close to a claimed range renders the claimed range obvious in the absence of unexpected results. In this case, no evidence of unexpected results has been presented with respect to the claimed surfactant concentrations. Second, Eiblmaier provides additional motivation to use higher surfactant concentrations as well as a reasonable expectation of success in doing so by describing the use of high concentrations of a polyoxyethylene-based non-ionic surfactant in a lysis reagent that, like the lysis reagent of Kappel, also contains a buffer and a guanidinium salt (see [0017]-[0026] and [0038]-[0039] of Eiblmaier). As noted above, the concentration ranges disclosed in Eiblmaier overlap with or encompass the claimed ranges, thereby rendering them obvious in the absence of unexpected results (MPEP 2144.05 I). Thus, the reagent of claims 1-9, the kit of claim 21, and the method of claim 23 are prima facie obvious. 
s 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kappel et al. (US 2004/0259162 A1) as evidenced by as evidenced by the Ginas Project’s G-SRS records for nonoxynol-9 and octoxynol-5 (2018) in view of Eiblmaier et al. (US 2004/0009496 A1) and further in view of Weisburg et al. (US 2009/0048439 A1) and further in view of Colpan et al. (US 6,383,393 B1).
	Claim 10 depends from claim 1 and further requires the reagent to include an alkanol. Claims 11 and 12 depend from claim 10 and further require the alkanol to be a branched or unbranched alcohol. 	
	As discussed above, the teachings of Kappel as evidenced by as evidenced by the Ginas Project’s G-SRS records for nonoxynol-9 and octoxynol-5 in view of Eiblmaier render obvious the reagent of claims 1-9, the kit of claim 21, and the method of claim 23.
	Regarding claims 10-12, Kappel does not teach that the reagent further includes an alkanol or a branched or unbranched alcohol. Eiblmaier does not remedy this deficiency, but Weisburg teaches that a lysis reagent may advantageously include a nucleic acid precipitating agent when the lysis reagent is intended to release nucleic acids for binding to a solid support ([0145]-[0147]). The nucleic acid precipitating agent may be isopropanol ([0146]), a chaotropic guanidinium salt ([0117]-[0119], or a detergent ([0120]). Weisburg further teaches using the chaotropic guanidinium salt and the alcohol together in the lysis reagent to aid precipitation ([0146]).
	As well, Colpan teaches that it is advantageous to combine a chaotropic agent, such as a guanidinium salt, and an alcohol in a solution for binding nucleic acids to a solid phase (column 4, line 15 – column 5, line 29 and especially column 4, line 49 – column 5, line 2). Colpan teaches that doing so “ensures that in contrast to conventional purification methods the nucleic 
	It would have been prima facie obvious for the ordinary artisan to further include isopropanol in the lysis reagent suggested by the teachings of Kappel in view of Eiblmaier. The ordinary artisan would have been motivated to do so to further promote binding to the solid phase used by Kappel ([0030]-[0032] and [0064]) as suggested by the teachings of Weisburg ([0117]-[0119] and [0145]-[0147]). The ordinary artisan would have had a reasonable expectation of success since the lysis reagent of Weisburg is similar to that of Kappel in that both reagents contain a detergent, a guanidinium salt, and a buffer (Kappel at [0109]; Weisburg at [0117]-[0120] and [0146]). Colpan provides additional motivation for including one of the claimed alcohols in the lysis reagent by teaching that the combination of a chaotropic salt and alcohol promotes the adsorption of nucleic acids to a solid phase (column 4, lines 52-57) and also allows one to isolate nucleic acids with a broad range of lengths in a single step (column 4, line 66 – column 5, line 2). Thus, the reagent of claims 10-12 is prima facie obvious. 

Conclusion
8.	No claims are currently allowable. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637